Citation Nr: 1201757	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a urinary/prostate disability, to include such symptoms as seminal vasiculitis and frequent urination.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service in the US Army from June 1979 to May 1982, and from August 1985 to April 2006.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In February 2009, and October 2010, the Board remanded the claim for additional development.  


FINDING OF FACT

The Veteran does not have a urinary/prostate disability, to include such symptoms as seminal vasiculitis and frequent urination, that was caused or aggravated by his service.    


CONCLUSION OF LAW

A urinary/prostate disability, to include such symptoms as seminal vasiculitis and frequent urination, was not caused or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

 The Veteran asserts that he is entitled to service connection for a urinary/prostate disability, to include such symptoms as seminal vasiculitis and frequent urination.  He argues that he had urinary symptoms during service, in 2005, and that this condition was misdiagnosed as seminal vasiculitis, but was, in fact, prostatitis.  See Veteran's letter, received in November 2011.  

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment reports include reports from a private health care provider, C.P.F., M.D., dated between 2004 and 2005, which show that in January 2005, the Veteran complained of recurrent pain in a testicle, and occasional frequent urination.  He was given Cipro.  There was no relevant diagnosis.  In August 2005, he was noted to have seminal vasiculitis.  

A VA pre-discharge examination report, dated in January 2006, shows that the Veteran complained of frequent urination which had started that week.  He reported having urgency after sexual intercourse, with symptoms lasting 15 to 30 minutes.  He had one episode that year that lasted longer.  He reported that he had been diagnosed with seminal vasiculitis, and that he had been given Cipro at that time, and that his symptoms had resolved.  He denied urgency, hesitancy, or change in stream.  He stated that he got up once per night to urinate.  The relevant diagnosis was seminal vasiculitis.  

As for the relevant post-service medical evidence, it is summarized as follows:

A VA examination report, dated in June 2009, shows that the examiner (Dr. P.J.L.) noted that he had examined the Veteran in February, but that there was no record of it anywhere.  The examiner stated, "He somehow or another picked up a diagnosis of seminal vasiculitis, which is not a true diagnosis without some other underlying factor involved with it, and I could not come up with any such factor with. [sic] His only symptom is and was urinary frequency."  The report notes that when the Veteran had previously been examined that year his symptoms were more compatible with chronic congestive prostatitis, and that he had been advised to get anticolonergic medication.  He was found to have clear urine, normal renal function, and good emptying of the bladder at that time.  His previous examination was noted to have shown normal urinalysis and no significant post-void residuals.  The Veteran was noted to have a "caffeine habit," and an anxiety disorder.  On examination, all findings were normal.  The examiner indicated that the Veteran had chronic congestive prostatitis.  

A VA examination report, dated in October 2009, shows that Dr. P.J.L. noted that he had examined the Veteran twice before, and that the Veteran reported being diagnosed with seminal vesiculitis by a general osteopathic practitioner some time before, but that he did not know or remember any kind of testing or any kind of support that was used to gain the diagnosis.  Dr. P.J.L. stated that there was no mention of any urologic problems in the Veteran's chart, and no mention of any difficulty urinating, and that he had apparently been diagnosed with seminal vesiculitis at some time after service.  Dr. P.J.L. stated that he had never heard of this diagnosis and that there was little information about it in literature, but that there were no cultures or biopsies to support any infection in his seminal vesicals.  His symptoms were mostly frequency with peroneal discomfort, which are very typical of chronic prostatitis, which is a nonbacterial diagnosis.  The Veteran's history and symptoms supported this conclusion.  He noted that the Veteran had had a mushy prostate upon his first visit with the examiner, but that it was normal upon his second visit.  Dr. P.J.L. reiterated that he had reviewed all of the Veteran's service records and that he could not find any mention of any urologic problem in his service records and that there was "really not much in the rest of his record, which would relate to this."  

In an addendum, dated in October 2009, Dr. P.J.L. stated that he had reviewed the Veteran's complete file at least twice, that he had gone through it again, and that the assessment remained the same.   

In October 2010, the Board remanded the claim in order to obtain a supplemental opinion from Dr. P.J.L., or, if he was not shown to be a urologist or proctologist, to afford the Veteran an examination by a urologist or proctologist, and to obtain an etiological opinion.  

In February 2011, the Appeals Management Center (AMC) scheduled the Veteran for an examination in March 2011.  However, on March 16, 2011, the Veteran called and canceled his examination.  

The Board finds that the claim must be denied.  During service, in January 2005, the Veteran complained of recurrent pain in a testicle, and occasional frequent urination.  There was no diagnosis.  Eight months later, in August 2005, he was noted to have "seminal vasiculitis."  About five months later, upon VA examination in January 2006, he was afforded a diagnosis of seminal vasiculitis.  However, the Board notes that the examination report does not indicate that it was based on a review of the Veteran's C-file, that an examination was unremarkable, and that the diagnosis appears to have been "by history" only.  There is no relevant medical evidence dated during the remainder of his service, a period of about three months.  Furthermore, the 2009 VA examination reports show that Dr. P.J.L. stated that the "diagnosis" of seminal vasiculitis "is not a true diagnosis without some other underlying factor involved with it," and that no such factor was found.  The reports note that when the Veteran had previously been examined (in February 2009) his symptoms were more compatible with chronic congestive prostatitis, and indicate that Dr. P.J.L. thought that this was the correct diagnosis.  In summary, the two "diagnoses" of seminal vasiculitis during service are not shown to be probative of a current disease process, and the earliest post-service evidence to show prostatitis is in 2009, which is about three years after separation from service.  In addition, there is no competent opinion of record which shows that the Veteran has the claimed condition due to his service.  To the extent that Dr. P.J.L. reports indicate that he did not have Dr. C.P.F.'s records before him, the reasons for this are unclear.  However, and in any event, in October 2010, the Board attempted to supplement the record with another examination and opinion, and the record shows that the Veteran refused to report for his March 2011 examination.  Therefore, potentially favorable evidence to the claim could not be obtained.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a urinary/prostate disability, to include such symptoms as seminal vasiculitis and frequent urination, was caused by service.  The Veteran's assertions are competent evidence to show that he experienced the claimed symptoms.  See, e.g., Layno, 6 Vet. App. 465.  However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan, 451 F.3d at 1337.  

The Board finds that the written evidence in this case is not sufficient to warrant a grant of the claim.  The Veteran's reports of his symptoms indicate that he had significant periods during which he was asymptomatic, with no treatment shown between January 2006 and early 2009, and he has not asserted that he had more frequent symptomatology than is reflected in his treatment reports.  In addition, he does not have the requisite skill, knowledge, or training, to state whether a urinary/prostate disability was caused by service.  See Espiritu, 2 Vet. App. 492.  Furthermore, there is no medical evidence of a nexus between the claimed disability and the Veteran's service.  Although the Board attempted to obtain an etiological opinion and an examination was scheduled in March 2011, the Veteran canceled his examination that same month.  Given the foregoing, the Board finds that the service and post-service medical evidence outweigh the Veteran's contentions to the effect that he has the claimed condition that is related to his service.    

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2005, and March 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and VA and non-VA reports, have been obtained and are associated with the Veteran's claims files.  The Veteran has been afforded examinations.  

In December 2010, the Board remanded this claim.  The Board directed that the October 2009 VA examining physician (Dr. P.J.L.) provide an addendum medical opinion, or, if he was not shown to be a urologist or proctologist, that he be afforded an examination by such a specialist, to include obtaining an opinion.  An examination was scheduled for March 2011.  However, on March 16, 2011, the Veteran called and canceled his examination.  In this regard, in a statement, received in November 2011, the Veteran stated that he had canceled his examination because "I have been scheduled four times for the same VA examination and have submitted to three of them, one of which was canceled.  Suffice it to say that I have been thoroughly examined for the purpose at hand."  
Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); see also 38 C.F.R. § 3.159(d).   

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   





ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


